
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10



Amendment to the SCB Savings or Cash Option Plan for Employees


        Amendment (this "Amendment") dated as of August 1, 2003 to the SCB
Savings or Cash Option Plan for Employees (the "Plan")

        WHEREAS, Alliance Capital Management L.P. ("Alliance") desires to amend
the Plan as provided herein; and

        WHEREAS, pursuant to Section 8.1 of the Plan, Alliance has the authority
to amend the Plan, subject to action by the Board of Directors of the general
partner of Alliance, or a committee thereof designated by such Board;

        NOW, THEREFORE, the Plan is amended as follows:


        SECTION 1.    Definition.     Capitalized terms used herein and not
otherwise defined shall have the meanings herein that are assigned to such terms
in the Plan.


        SECTION 2.    Amendment to Article 1 of the Plan.     

        (a)   Section 1.17 of the Plan is hereby amended in its entirety to read
as follows:

"1.17 'Excess Aggregate Contributions' means, with respect to a Plan Year, the
excess (as determined pursuant to Section 4.9) of the aggregate amount of the
voluntary Employee Contributions made pursuant to Section 4.13, Excess
Contributions recharacterized as voluntary Employee contributions pursuant to
Section 4.6(a) and any employer matching contributions, qualified non-elective
contributions or elective deferrals taken into account pursuant to
Section 4.7(c) on behalf of Highly Compensated Participants for such Plan Year,
over the maximum amount of such contributions permitted under the limitations of
Section 4.7(a)."

        (b)   Section 1.20 of the Plan is hereby amended in its entirety to read
as follows:

"1.20 'Excess Deferred Compensation' means, with respect to a Plan Year, the
excess (as determined pursuant to Section 4.5) of Elective Contributions made on
behalf of Highly Compensated Participants for the Plan Year over the maximum
amount of such contributions permitted under Section 4.5(a). Excess
Contributions, including amounts recharacterized pursuant to Section 4.6(a)(2),
shall be treated as an "annual addition" pursuant to Section 4.10(b)."


        SECTION 3.    Amendments to Article 4 of the Plan.     

        (a)   Section 4.5 of the Plan is hereby amended by adding a new
paragraph (h) to read as follows:

"(h) The Excess Contributions attributable to all Highly Compensated
Participants, in the aggregate, shall be determined as the sum of the Excess
Contributions (if any) determined for each Highly Compensated Participant, as
follows: The amount (if any) by which the

--------------------------------------------------------------------------------

Employer Elective Contributions allocated to each Highly Compensated
Participant's Elective Account must be reduced for the Participant's Actual
Deferral Percentage to equal the highest permitted Actual Deferral Percentage
under the Plan shall be determined. To calculate the highest permitted Actual
Deferral Percentage under the Plan, the Actual Deferral Percentage of the Highly
Compensated Participant with the highest Actual Deferral Percentage is reduced
by the amount required to cause the Participant's Actual Deferral Percentage to
equal the Actual Deferral Percentage of the Highly Compensated Participant with
the next highest Actual Deferral Percentage. If a lesser reduction would enable
the Plan to satisfy the Actual Deferral Percentage test, only this lesser
reduction may be made. This process must be repeated until the Plan would
satisfy the Actual Deferral Percentage test. The sum of the foregoing reductions
determined for each Highly Compensated Participant shall equal the dollar amount
of the Excess Contributions attributable to all Highly Compensated Participants,
in the aggregate."

        (b)   Section 4.9 of the Plan is hereby amended by adding a new
paragraph (g) as follows:

"(g) The Excess Aggregate Contributions attributable to all Highly Compensated
Participants, in the aggregate, shall be determined as the sum of the Excess
Aggregate Contributions (if any) determined for each Highly Compensated
Participant, as follows: The amount (if any) by which the aggregate amount of
the voluntary Employee Contributions made pursuant to Section 4.13, Excess
Contributions recharacterized as voluntary Employee contributions pursuant to
Section 4.6(a) and any employer matching contributions, qualified non-elective
contributions or elective deferrals taken into account pursuant to
Section 4.7(c) allocated to each Highly Compensated Participant's Elective
Account must be reduced for the Participant's Contribution Percentage to equal
the highest permitted Contribution Percentage under the Plan shall be
determined. To calculate the highest permitted Contribution Percentage under the
Plan, the Contribution Percentage of the Highly Compensated Participant with the
highest Contribution Percentage is reduced by the amount required to cause the
Participant's Contribution Percentage to equal the Contribution Percentage of
the Highly Compensated Participant with the next highest Contribution
Percentage. If a lesser reduction would enable the Plan to satisfy the Actual
Contribution Percentage test, only this lesser reduction may be made. This
process must be repeated until the Plan would satisfy the Actual Contribution
Percentage test. The sum of the foregoing reductions determined for each Highly
Compensated Participant shall equal the dollar amount of the Excess Aggregate
Contributions attributable to all Highly Compensated Participants, in the
aggregate."


        SECTION 4.    Effective Date.     This Amendment shall be effective as
of August 1, 2003.


        SECTION 5.    Effect of Amendment.     Except as amended hereby, the
Plan shall remain unchanged and effective as of the date first adopted. The Plan
as amended hereby shall continue in full force and effect.

--------------------------------------------------------------------------------


        SECTION 6.    Governing Law.     This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, except insofar
as they have been superseded by the provisions of ERISA.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.10
Amendment to the SCB Savings or Cash Option Plan for Employees
SECTION 1. Definition.
SECTION 2. Amendment to Article 1 of the Plan.
SECTION 3. Amendments to Article 4 of the Plan.
SECTION 4. Effective Date.
SECTION 5. Effect of Amendment.
SECTION 6. Governing Law.
